DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein the power receiver circuit is electrically connected to the plurality of receivers”, of claims 13 and 1.  However, neither claim 13 nor claim 1 recite a plurality of receivers, and therefore this claim limitation has a lack of antecedent basis.  Instead, the claims recite a plurality of rectifiers; therefore, for purposes of this action Examiner will assume that “plurality of receivers” is a mistake, and that the claim is intended to recite a “plurality of rectifiers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (WO-2015-064815-A1, the US Publication U.S. 2016/0254705A1 will be referenced as a translation) in view of Park (U.S. Patent Pub. No. 2015/0115879) and Mach et al. (U.S. Patent Pub. No. 2014/0239732).
In regards to claim 1, Jung discloses an electronic device comprising:
a power receiver circuit supporting a single wireless charging scheme (See Fig. 14, and 0184, receiving block 3B comprises a receiving coil 3210 which supports an inductive charging scheme, and a receiving antenna 3220, which supports a resonant power charging scheme; so both coil 3210 and antenna 3220 map to a power receiver circuit supporting a single wireless charging scheme);
a switch circuit (See Fig. 10, receiving unit 2210 is connected to switching unit 2225);
a plurality of rectifiers (Fig. 10, resonant rectifying unit 2221 and inductive rectifying unit 2223); and 

select a rectifier to perform the rectification of the power from among the plurality of rectifiers based the identified charging scheme (See 0161 below),
control the switch circuit to provide the received power to the selected rectifier (See 0161),
and control the selected rectifier to rectify the provided power,
wherein each of the plurality of rectifiers has a different efficiency in accordance with a magnitude of power inputted to each of the plurality of rectifiers and the selected rectifier has a higher efficiency than other rectifiers of the plurality of rectifiers with regard to the wireless charging scheme (See 0161, “In other words, after checking the type of the wireless power transmitting apparatus 2100 transmitting a wireless power signal, the receiving controller 2270 controls the switching unit 2225 to select one of the rectifying units corresponding to the type of the wireless power transmitting apparatus and performs rectification. By performing rectification according to the two-channel scheme described above, not only the rectification efficiency is improved but also current leakage to the receiving block 2210 which does not receive a wireless power signal is prevented, leading to improvement of power transmission efficiency.”)

Jung does not explicitly disclose that it identifies a magnitude of power received from the wireless power transmitter in the single wireless charging scheme.
However, this would be obvious to a person of ordinary skill in the art at the time the invention was filed in light of Park and Mach.  Park discloses an electronic device comprising:
a power receiver circuit supporting multiple charging schemes (See Fig. 1, receiving coil 500; see also 0043 showing the different charging schemes that can be used; see also Fig. 7, Examiner is interpreting “according to a single charging scheme” as “a single charging scheme at a time” in light of the specification at 0055; the invention looks to receive power from either an induction scheme or a resonance scheme, same as Park as disclosed in 0043);
a switch circuit (See Fig 1, switch 300)
a plurality of rectifiers (See Figs 1-3, First receiving module 100 contains first rectifier 110, second receiving module 200 contains second rectifier 210);
and a processor (Fig. 1, switching controlling unit 400) configured to:
wirelessly receive, via the power receiver circuit, power from a wireless power transmitter in a single wireless charging scheme;
identify a frequency of the received power in the single wireless charging scheme,
select a rectifier to perform rectification of the power from among the plurality of rectifiers based on the frequency of the power, 
and control the switch circuit to apply the power to the selected rectifier among the plurality of rectifiers(See ¶0041-0043; the controller receives the frequency of the received 
wherein the selected rectifier has a higher efficiency than the other rectifiers of the plurality of rectifiers with regard to the identified frequency of power (See Park, 0037-0038, each receiving circuit is specialized for its charging scheme, i.e. induction or resonance, and therefore implicitly discloses the highest efficiency for that scheme) and each of the plurality of rectifiers includes a separate rectifier (See Fig. 4, there is a first rectifier and a second rectifier in their respective receiving modules 100 and 200).
Park and Jung are analogous art in the field of wireless power receivers configured to receive wireless power from both induction and magnetic resonance, and shift to an appropriate rectifier.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the circuit of Jung identify the wireless charging scheme by identifying the incoming frequency of power like in Park for the purpose of simplifying the circuit, as this is a known identification step that uses the elements already within a wireless power transfer system.
Although Park explicitly identifies frequency of power as opposed to the magnitude, this difference would be a modification of Park one of ordinary skill in the art at the time the invention was filed would find obvious to make in light of Mach. Park’s selection of a rectifier based on the frequency of the received power is to determine the charging scheme used (See ¶0042-0043) and that the different charging schemes have different resonant frequencies that they operate at (See ¶0006); therefore switching to an appropriate receiving circuit is to ensure that the correct resonant frequency is used. A person of ordinary skill in the art, as shown by 
Park and Mach are analogous art in the field of wireless power transmission circuits.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the receiving circuit of Park monitor the magnitude of power received, as opposed to the frequency, and select a rectifying circuit based on that magnitude, as this is a known way of ensuring that the receiver is using the correct matching frequency as shown by Mach.

In regards to claim 2, Park discloses selecting a range including the frequency of the received power from among a plurality of preset ranges and identifying the selected rectifier based on the selected ranges (See Park Table 1, and 0041-0043).’
Park does not disclose that the range includes the magnitude of the received power. However, again, Park’s selection of a rectifier based on a range of frequency of the received power is to determine the charging scheme used (See ¶0042-0043) and that the different charging schemes have different resonant frequencies that they operate at (See ¶0006); therefore switching to an appropriate receiving circuit is to ensure that the correct resonant frequency is used. Mach shows that it is known in the art of wireless charging circuits to monitor the magnitude of power received and determine whether it is within a range in order to determine whether or not the appropriate resonant frequency is being used (See Mach, Fig. 5, steps C and D, the power 
Park and Mach are analogous art in the field of wireless power transmission circuits.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the receiving circuit of Park monitor a range the magnitude of power received, as opposed to the frequency, and select a rectifying circuit based on that magnitude, as this is a known way of ensuring that the receiver is using the correct matching frequency as shown by Mach.

In regards to claim 3, the combination does not explicitly disclose that the first rectifier is selected when the magnitude of the received power is within a first range from 1W to 1000W, and
Wherein a second rectifier is selected when the magnitude of the received power is within a second range from 1 mW to 1000 mW.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use ranges of 1W to 1000W and 1 mW to 1000mW, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art for the purpose of ensuring that the correct rectifier for the charging scheme is being used. In re Aller, 105 USPQ 233.  See MPEP 2144.05.

In regards to claim 9, both Jung and  Park further discloses that the power receiving circuit is configured to wirelessly receive the power in a first wireless charging scheme; and a 

In regards to claim 10, both Jung and Park further discloses that the processor is further configured to: select the first rectifier to perform rectification when the power is provided according to the first wireless charging scheme and select the second rectifier to perform rectification when the power is provided according to the second wireless charging scheme (See Jung, 0161 and see Park 0043; the controller will switch to one rectifier when charging is received under the magnetic induction scheme of WPC or PMA, and the second rectifier when charging is received under the magnetic resonance scheme of A4WP).

In regards to claim 11, Park discloses that the processor is further configured to: 
Compare previously stored correlation information between a frequency of input power and a corresponding rectifier with the frequency of the received power and identify the selected rectifier based on a result of the comparison (See Fig. 7, and 0067, the communications standard of the connected receiving module and the operating frequency band are compared to determine if the rectifier of that receiving module is the appropriate one to use.)
Park does not explicitly disclose comparing the magnitude of received power.
However, this would be a modification of Park one of ordinary skill in the art at the time the invention was filed would find obvious to make in light of Mach. Park’s selection of a 
Park and Mach are analogous art in the field of wireless power transmission circuits.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the receiving circuit of Park monitor the magnitude of power received, as opposed to the frequency, and select a rectifying circuit based on that magnitude, as this is a known way of ensuring that the receiver is using the correct matching frequency as shown by Mach.

In regards to claim 12, Jung further discloses the switch connecting the power receiver circuit to one of the plurality of rectifiers, wherein the processor is further configured to control the switch to connect the power receiver circuit to the selected rectifier (See Jung, Fig. 10 and 0161).

In regards to claim 14, both Jung and Mach further discloses a transceiver configured to: receive information related to the magnitude of the received power from the processor, and generate a communication including the information, wherein the power receiver circuit is further configured to transmit the communication signal to the wireless power transmitter (See 

In regards to claim 15, Mach further discloses a transceiver (See again, Fig. 1, communications circuit 120 has a transmitter 122, and also Para 0132 showing that the transmitter can be a Bluetooth or Wi-Fi transceiver), and that there is a processor further configured to:
determine an optimal power transmission condition from the wireless power transmitter based on at least one of the remaining power of a battery of the electronic device, application use information of the electronic device, or a temperature of the electronic device, and control the transceiver to transmit the optimal power transmission condition to the wireless power transmitter (See Para 0210-0211 “Such digital communications may carry information relating to various factors such as operational data,… for example operation data may include load characteristics, load identity, desired operating parameters, actual operating parameters or target 

In regards to claim 16, Mach further discloses a detector configured to detect the magnitude of the received power (See Fig. 5, step C and 0125, there is a power monitor in the secondary unit 300 to monitor the received power).

In regards to claim 17, Jung discloses discloses a method for controlling an electronic device including a power receiver circuit supporting a single wireless charging scheme  (See Fig. 14, and 0184, receiving block 3B comprises a receiving coil 3210 which supports an inductive charging scheme, and a receiving antenna 3220, which supports a resonant power charging scheme; so both coil 3210 and antenna 3220 map to a power receiver circuit supporting a single wireless charging scheme), the method comprising:
wirelessly receiving power, via the power receiver circuit from a wireless power transmitter according to a single wireless charging scheme (See below);
identifying, by a processor of the electronic device, the wireless charging scheme being used (See Fig. 5 and Fig. 12, the receiver and transmitter communicate through ping signals, see also 0108-0109 which discusses sending pulse signals from the transmitter’s inductive coil and resonant antenna);

controlling a switch circuit of the electronic device to provide the power to the selected rectifier;
and rectifying the provided power using the selected rectifier 
wherein the selected rectifier has a higher efficiency than the other rectifiers of the plurality of rectifiers with regard to the identified frequency of power(See 0161, “In other words, after checking the type of the wireless power transmitting apparatus 2100 transmitting a wireless power signal, the receiving controller 2270 controls the switching unit 2225 to select one of the rectifying units corresponding to the type of the wireless power transmitting apparatus and performs rectification. By performing rectification according to the two-channel scheme described above, not only the rectification efficiency is improved but also current leakage to the receiving block 2210 which does not receive a wireless power signal is prevented, leading to improvement of power transmission efficiency.”
And wherein each of the plurality of rectifiers includes a separate rectifier circuit (See again, Fig. 10, units 2221 and 2223 are separate rectifiers connected in parallel to the switch circuit).
Jung does not explicitly disclose that it identifies a magnitude of power received from the wireless power transmitter in the single wireless charging scheme.
However, this would be obvious to a person of ordinary skill in the art at the time the invention was filed in light of Park and Mach.  Park discloses an electronic device comprising:
a power receiver circuit supporting multiple charging schemes (See Fig. 1, receiving coil 500; see also 0043 showing the different charging schemes that can be used; see also Fig. 7, 
a switch circuit (See Fig 1, switch 300)
a plurality of rectifiers (See Figs 1-3, First receiving module 100 contains first rectifier 110, second receiving module 200 contains second rectifier 210);
and a processor (Fig. 1, switching controlling unit 400) configured to:
wirelessly receive, via the power receiver circuit, power from a wireless power transmitter in a single wireless charging scheme;
identify a frequency of the received power in the single wireless charging scheme,
select a rectifier to perform rectification of the power from among the plurality of rectifiers based on the frequency of the power, 
and control the switch circuit to apply the power to the selected rectifier among the plurality of rectifiers(See ¶0041-0043; the controller receives the frequency of the received power , determines which charging scheme is being used, induction or resonance, based on the frequency, and connects the appropriate rectifier via the switch for the appropriate charging scheme being used),
wherein the selected rectifier has a higher efficiency than the other rectifiers of the plurality of rectifiers with regard to the identified frequency of power (See Park, 0037-0038, each receiving circuit is specialized for its charging scheme, i.e. induction or resonance, and therefore implicitly discloses the highest efficiency for that scheme) and each of the plurality of rectifiers includes a separate rectifier (See Fig. 4, there is a first rectifier and a second rectifier in their respective receiving modules 100 and 200).

Although Park explicitly identifies frequency of power as opposed to the magnitude, this difference would be a modification of Park one of ordinary skill in the art at the time the invention was filed would find obvious to make in light of Mach. Park’s selection of a rectifier based on the frequency of the received power is to determine the charging scheme used (See ¶0042-0043) and that the different charging schemes have different resonant frequencies that they operate at (See ¶0006); therefore switching to an appropriate receiving circuit is to ensure that the correct resonant frequency is used. A person of ordinary skill in the art, as shown by Mach would recognize that it is known in the art of wireless charging circuits to monitor the magnitude of power received in order to determine whether or not the appropriate resonant frequency is being used, i.e. a known way of determining resonant frequency is looking at the magnitude of received power at different frequencies (See Mach, Fig. 5, steps C and D, the power received is monitored and if the power is not within a predetermined range, then the resonant frequency is off and the frequency is shifted by a known amount).
Park and Mach are analogous art in the field of wireless power transmission circuits.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the receiving circuit of Park monitor the magnitude of power received, as opposed 

In regards to claim 18, Park discloses selecting a range including the frequency of the received power from among a plurality of preset ranges and identifying the selected rectifier based on the selected ranges (See Park Table 1, and 0041-0043).
Park does not disclose that the range includes the magnitude of the received power. However, again, Park’s selection of a rectifier based on a range of frequency of the received power is to determine the charging scheme used (See ¶0042-0043) and that the different charging schemes have different resonant frequencies that they operate at (See ¶0006); therefore switching to an appropriate receiving circuit is to ensure that the correct resonant frequency is used. Mach shows that it is known in the art of wireless charging circuits to monitor the magnitude of power received and determine whether it is within a range in order to determine whether or not the appropriate resonant frequency is being used (See Mach, Fig. 5, steps C and D, the power received is monitored and if the power is not within a predetermined range, then the resonant frequency is off and the frequency is shifted by a known amount).
Park and Mach are analogous art in the field of wireless power transmission circuits.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the receiving circuit of Park monitor a range the magnitude of power received, as opposed to the frequency, and select a rectifying circuit based on that magnitude, as this is a known way of ensuring that the receiver is using the correct matching frequency as shown by Mach.

.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jung et al. (WO-2015-064815-A1), Park (U.S. Patent Pub. No. 2015/0115879), and Mach et al. (U.S. Patent Pub. No. 2014/0239732) as applied to claim 3 above, and further in view of Bolus (U.S. patent Pub. No. 2017/0302083).
In regards to this claim, the combination does not explicitly disclose that the first rectifier includes a diode bridge.
However, Bolus shows that diode bridges are known rectifiers used in wireless power receiving systems for the purpose of rectifying received AC power (See Bolus, Fig. 4 and ¶0046 “The rectifier 410 may convert the AC carried by the output 311 to DC. The rectifier may use a diode bridge, Schottky diodes, diode-connected FETS or may be any form of synchronous rectifier”).
Jung and Bolus are analogous art in the field of wireless power receiving circuits.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the first rectifier of Jung be a diode bridge like in Bolus for the purpose of converting the AC input current into an appropriate DC output current.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of, Jung et al. (WO-2015-064815-A1), Park (U.S. Patent Pub. No. 2015/0115879) and Mach et al. (U.S. Patent Pub. No. 2014/0239732) as applied to claim 3 above, and further in view of Von Novak III et al. (U.S. Patent Pub. No. 2017/0093172).
In regards to this claim, the combination does not disclose that the second rectifier includes:
a first capacitor having an end connected to a first input terminal of the second rectifier;
a first diode having an input terminal connected to another end of the first capacitor and an output terminal connected to a first output terminal of the second rectifier;
a second diode having an output terminal connected to the other end of the first capacitor and the input terminal of the first diode;
and a second capacitor having an end connected to the output terminal of the first diode and a first output terminal of the second rectifier,
wherein another end of the second capacitor and an input terminal of the second diode are connected to a second input terminal and a second output terminal of the second rectifier.
However, Von Novak discloses a power receiving circuit with a rectifier comprising
A first capacitor having an end connected to a first input terminal of the rectifier (See Fig. 9, capacitor C res);
A first diode having an input terminal connected to another end of the first capacitor and an output terminal connected to a first output terminal of the rectifier (See Fig. 9, diode D1);
A second diode having an output terminal connected to the other end of the first capacitor and the input terminal of the first diode (Diode D2);

Wherein another end of the second capacitor and an input terminal of the second diode are connected to a second input terminal and a second output terminal of the second rectifier (Not explicitly shown, but D2 and C out are both connected at ground, which a person of ordinary skill in the art would recognize as mapping to the other input/output terminal of the rectifier).
Von Novak and Jung are analogous art in the field of wireless power receiving circuits.  It would be obvious to a person of ordinary skill in the art at the time the invention was filed to have the second rectifier of Jung have the form as shown in Von Novak for the purpose of converting the AC input into an appropriate DC output and smoothing the resultant current.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of, Jung et al. (WO-2015-064815-A1), Park (U.S. Patent Pub. No. 2015/0115879) and Mach et al. (U.S. Patent Pub. No. 2014/0239732) as applied to claim 3 above, and further in view of Sen (International Pub. No. 2016/111686).
In regards to claim 6, the combination does not disclose that the power receiver circuit includes a harvesting circuit harvesting power by a Wi-Fi signal, and wherein when the magnitude of the received power corresponds to a magnitude obtained by harvesting the power by the Wi-Fi signal, the processor is further configured to select a third rectifier as the rectifier to perform rectification.
However, Sen shows that it is known in the art to have a power receiver that can harvest power by a Wi-Fi signal with its own suitable rectifier for that power (See Sen, Figs 3A and 3B, 
Jung, Park, Mach, and Sen are analogous art in the field of wireless power receiving circuits.  It would have been obvious to a person of ordinary skill in the art at the time the invention as filed to combine the Wi-Fi harvesting receiver and rectifying circuit with the wireless power receiver and rectifier switching system of Park for the purpose of allowing for another source of power input for the system.

In regards to claim 7, Sen further discloses that the rectifier includes: a diode having an input terminal connected to a first input terminal of the third rectifier and an output terminal connected to a first output terminal of the third rectifier; and a capacitor having an end connected to the output terminal of the diode and another end connected to a second input terminal of the third rectifier and a second output terminal of the third rectifier (See Fig. 3B, Diode D4 and capacitor C4 maps to this limitation).

In regards to claim 8, Sen further discloses that the rectifier includes a capacitor having an end connected to a first input terminal of the third rectifier and another end connected to a first output terminal of the third rectifier; and a diode having an output terminal connected to another end of the capacitor and an input terminal connected to a second input terminal of the third rectifier and a second output terminal of the third rectifier (See Fig. 3B, capacitor C1 and diode D1 map to this limitation).

s 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jung et al. (WO-2015-064815-A1), Park (U.S. Patent Pub. No. 2015/0115879) and Mach et al. (U.S. Patent Pub. No. 2014/0239732) as applied to claim 1 above, and further in view of Nakamura (U.S. Patent Pub. No. 2014/0084863).
In regards to this claim, the combination discloses the device of claim 1 and further discloses a detector configured to detect the magnitude of the received power (See Fig. 5, step C and 0125, there is a power monitor in the secondary unit 300 to monitor the received power).
The combination does not disclose a coupler configured to: receive the power from the power receiver, provide a first portion of the power to the selected rectifier through a first path, and provide a second portion of the power to the detector through a second path.
Nakamura discloses a wireless charge receiver (See Fig. 2, receiver 110), a rectifier (rectifier 180), a detector configured to detect the magnitude of the received power (Light emitting unit 172 and light receiving unit 174, see also 0076; the light emitting unit is an optocoupler which varies its brightness based on the magnitude of the received power) and a coupler configured to receive the power from the power receiver, provide a first portion of the power to the selected rectifier through a first path, and provide a second portion of the power to the detector through a second path (See Fig. 2, here a coupler is being interpreted as a coupled connection between two paths, one to the rectifier and one to the power detector; therefore the connection point which connects the light emitting unit 172 in parallel to the rectifier 180 to receiving coil 110 maps to this definition of a coupler).
Nakamura and Mach are analogous art in the field of wireless power receivers with power detection circuits.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the coupler of Nakamura with the detector of Mach to 

In regards to claim 21, Jung further discloses that the power receiver circuit is electrically connected to the plurality of rectifiers via the switch unit (See again, Jung Fig. 10, units 2221 and 2223 are separate rectifiers connected in parallel to the switch circuit) and Nakamura further disclose that the detector is connected to the wireless power receiver by the coupler (See again, Nakamura, Fig. 2, receiver 110 is connected to detector 172).

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.  Although the rejection has been modified, Examiner will address the arguments against the prior art of record still being used.
First, Applicant has argued that Jung does not disclose a power receiver circuit supporting a single wireless charging scheme.  Examiner does not agree with this assessment.  As discussed above, although Jung discloses a hybrid power receiver, as shown in Fig. 14, that hybrid power receiver comprises two power receiving circuits, one that supports inductive charging, and one that supports charging through magnetic resonance.  Therefore, Examiner maintains that Jung discloses a power receiver circuit supporting a single wireless charging scheme. 
Second, Applicant has argued that the modification of Park to use magnitude of power instead of frequency would render the Park’s system unsatisfactory for its intended purpose.  Again, Examiner disagrees with this evaluation.  Park discloses identifying the frequency of the 
Finally, Applicant has argued that Park does not disclose “Identifying, by a processor of the electronic device, a magnitude of the power in the single wireless charging scheme before rectification of the power is performed”.  This is now moot in light of the rejection above, as Jung discloses identifying a wireless power charging scheme before rectification of the power is performed, and Park and Mach are relied upon to show how identifying the magnitude of power is a known way of identifying a wireless power charging scheme like in Jung.  
Since none of the arguments have been found persuasive, the rejection will be maintained.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla  can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




MND
08/10/2021


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
August 13, 2021